Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections and thus the objections are withdrawn.
Response to Arguments
Applicant’s arguments, see pg. 5-7, filed 12/01/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 09/21/2021 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hyun Yong Lee on 12/16/2021.

The application has been amended as follows: 
In lines 12-14 of claim 1, the limitation “wherein each source target is positioned to face each mounting surface of the mounting drum and positioned to face an edge between each mounting surface so that the source target facing the mounting surface and the source target facing the edge are positioned alternatively” should be amended to read “wherein, during deposition, one target of the plurality of source targets is aligned with a first mounting surface of the plurality of mounting surfaces, and another source target of the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art to the claimed invention is Xiao (US 20110221046 A1), Kim (KR 20120033108 A), Matsumoto (US 6287430 B1), Ichimura (JP 2013080990 A), and Jung (KR 101800197 B1). Xiao teaches depositing a shielding layer onto a semiconductor package (three dimensional object) using a sputtering target, which can include indium or chrome. Kim teaches a sputtering apparatus including a rotating drum in which polymer substrates are mounted to the outer surface of the drum. Matsumoto teaches target partition walls surrounding sputtering targets to separate film forming zones used for deposition onto a rotary drum. Ichimura teaches a rotary drum with a polygonal shape and a plurality of mounting surfaces, and a plurality of wafers are fasted and mounted to a wafer fixing jig attached to each of the mounting surfaces. Ichimura also teaches a mounting bracket with a pair of side portions (holding slots) formed on each of the mounting surfaces of the mounting drum and disposed in a direction perpendicular to the rotating direction of the mounting drum, each holding slot being protruded from each mounting surface and facing each other so that the jig is inserted in and coupled to each holding slot as sliding from a lateral side in a direction perpendicular to a rotating direction of the mounting drum. Jung teaches a plurality of samples (three-dimensional objects) attached to an adhesive polyimide film to be mounted on a sample holder, wherein the samples may be spaced at a distance greater than the height of each three dimensional object. Jung also teaches a support frame (jig) attached to the adhesive film wherein the jig may be circular. However, the aforementioned references fail to explicitly teach that, during deposition, one target of the plurality of source targets is aligned with a first mounting surface of the plurality of mounting surfaces, and another source target of the plurality of source targets is aligned with an edge between the first mounting surface and an adjacent mounting surface. Furthermore, there is no teaching, motivation, or suggestion to modify the aforementioned references to meet the claimed limitations. Therefore, claim 1 is allowed.
Claim 2 depends on claim 1 and thus is allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797